Case 8:20-cv-00262-MSS-JSS Document 1 Filed 02/03/20 Page 1 of 4 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  ASHLEY ROSS,
                                                    CASE NO. ______________________
            Plaintiff,

  v.

  FLORIDA POLYTECHNIC
  UNIVERSITY FOUNDATION,
  INC. d/b/a FLORIDA
  POLYTECHNIC UNIVERSITY,

        Defendant.
  _____________________________/


             DEFENDANT’S NOTICE OF AND PETITION FOR REMOVAL

         Defendant, FLORIDA POLYTECHNIC UNIVERSITY FOUNDATION, INC., by

 and through its undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and

 1446, the applicable Federal Rules of Civil Procedure and Local Rules of the United States

 District Court for the Middle District of Florida, hereby files this Notice of and Petition for

 Removal (“Petition for Removal”). Defendant hereby requests that this Court remove the

 action filed by Plaintiff, ASHLEY ROSS, from the Tenth Judicial Circuit in and for Polk

 County, Florida to the United States District Court for the Middle District of Florida,

 Tampa Division. The removal of this action is based on the following:

                                         Background

       1.    On or about December 23, 2019, a civil action was filed in the Circuit Court of

 the Tenth Judicial Circuit in and for Polk County, Florida, under the name and style Ashley

 Ross v. Florida Polytechnic University Foundation, Inc. d/b/a Florida Polytechnic
Case 8:20-cv-00262-MSS-JSS Document 1 Filed 02/03/20 Page 2 of 4 PageID 2




 University (Case Number 2019-CA-00520800000) (hereinafter the “Circuit Court Case”).

 A true and correct copy of the Complaint filed in the Circuit Court Case is being filed with

 this Court along with this Petition for Removal.

         2.   Plaintiff’s Complaint in the Circuit Court Case alleges employment related

 claims arising out of her former employment with Florida Polytechnic University. Counts

 II and IV of the Complaint allege claims of discrimination and retaliation brought pursuant

 to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title

 VII”)

         3.   This action is therefore within the original jurisdiction of the United States

 District Court, pursuant to 28 U.S.C. § 1331, as Plaintiff’s claims under Title VII arise

 under the laws of the United States. See 28 U.S.C. § 1331.

         4.   Pursuant to 28 U.S.C. § 1367, “the district court shall have supplemental

 jurisdiction over all other claims that are so related to claims in the action within such

 original jurisdiction that they form part of the same case or controversy under Article III

 of the United States Constitution.” Counts I and III of Plaintiff’s Complaint allege similar

 claims of discrimination and retaliation brought under the Florida Civil Rights Act

 (FRCA). These claims are directly related to the Plaintiff’s claims of discrimination and

 retaliation under Title VII. Therefore, the Court has supplemental jurisdiction over these

 claims.
Case 8:20-cv-00262-MSS-JSS Document 1 Filed 02/03/20 Page 3 of 4 PageID 3




                                             Venue

       5.   The United States District Court for the Middle District of Florida, Tampa

 Division, includes the judicial circuit in which Plaintiff filed her Complaint. Thus, removal

 to this Court is proper pursuant to 28 U.S.C. § 1446(a).

                        Compliance With Procedural Requirements

       6.   Defendant was served with the Complaint, on January 2, 2020. This Notice of

 and Petition for Removal has been filed within thirty (30) days after service of the

 Complaint in the Circuit Court Case. Thus, this Notice of and Petition for Removal is

 timely filed pursuant to 28 U.S.C. § 1446(b).

       7.   Copies of all process, pleadings, orders and other papers or exhibits of every

 kind currently on file with the state court are being filed with this Court along with this

 Notice of and Petition for Removal, as required by 28 U.S.C. § 1446(a) and Local Rule

 4.02 M.D. Fla.

       8.   Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly provide written notice

 of this removal to all parties in this action and will file a copy of this Notice of and Petition

 for Removal in the Circuit Court of the Tenth Judicial Circuit in and for Polk County,

 Florida.

     WHEREFORE,           Defendant,      FLORIDA         POLYTECHNIC            UNIVERSITY

 FOUNDATION, INC., respectfully requests that the United States District Court for the

 Middle District of Florida, Tampa Division, accept the removal of this action from the state

 court and direct that the Circuit Court of the Tenth Judicial Circuit in and for Polk County,

 Florida, have no further jurisdiction of this matter unless and until this case is remanded.
Case 8:20-cv-00262-MSS-JSS Document 1 Filed 02/03/20 Page 4 of 4 PageID 4




                                                       DATED this 3rd day of February, 2020.


                                                                Respectfully submitted,

                                                                 /s/ Kristyne E. Kennedy
                                                                 KRISTYNE E. KENNEDY
                                                                 FBN: 0194700
                                                                 DANIELLE M. SIMPSON
                                                                 FBN: 1010871
                                                                 COLE, SCOTT & KISSANE, P.A.
                                                                 Tower Place, Suite 400
                                                                 1900 Summit Tower Boulevard
                                                                 Orlando, Florida 32810
                                                                 Primary Email:
                                                                 kristyne.kennedy@csklegal.com
                                                                 Secondary Email:
                                                                 Danielle.Simpson@csklegal.com
                                                                 Secondary Email:
                                                                 Jillian.sotomayor@csklegal.com
                                                                 Telephone: (321) 972-0028
                                                                 Facsimile: (321) 972-0099
                                                                 Attorneys for Defendant

                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on the 3rd day of February, 2020, I electronically filed

 the foregoing with the Clerk of the Court by using the CM/ECF system, which will send

 a Notice of Electronic Filing to Counsel of Record.

                                                                            /s/ Kristyne E. Kennedy   ___




 \\bunk-orldoc1\orldoc\200129_0001\[17155281] notice of and petition for removal (federal).docx
